SILBERMAN, Judge.
Anthony P. Rawls appeals his conviction and sentence for lewd molestation. He argues that the trial court should have granted his motion for mistrial and that he is entitled to a new trial due to the ineffective assistance of his trial counsel. The State cross-appeals the trial court’s order granting Rawls’ motion in limine to exclude Williams1 rule evidence. We affirm as to all issues without comment except to note that our decision is without prejudice to Rawls’ filing a timely, legally sufficient motion pursuant to Florida Rule of Civil Procedure 3.850 on the basis of ineffective assistance of counsel.
Affirmed.
NORTHCUTT and THREADGILL, EDWARD F., Senior Judge, Concur.

. Williams v. State, 110 So.2d 654, 660-62 (Fla.1959).